PER CURIAM.
The motion to affirm judgment which was filed in this cause is grounded upon the proposition that an inspection of the record will affirmatively show “that the findings of the' trial' court are supported by the evidence, and that there is sufficient and substantial evidence in the record to support the findings of the trial judge”. We deem *41it pertinent to observe that we do not consider it appropriate to file a motion to affirm judgment in a case such as this wherein it is necessary for this court to examine the entire transcript and consider the case as fully as would be ultimately necessary for proper disposition of the matter. Our rule permitting.' a motion to affirm judgment does not, as we construe it, contemplate a motion of the character here under consideration which requires that we give the same attention to the case as would be necessary for us to give to it should it follow its regular course on appeal.
The motion to affirm judgment is hereby denied.
-DREW, C. J., and TERRELL, HOB-SON and O’CONNELL, JJ., concur.